OPINION OF THE COURT
Memorandum.
Ordered that the judgment convicting defendant of failing to stop at a stop sign is affirmed; and it is further ordered that the judgments convicting defendant of improper use of an in-transit permit, driving without front or rear license plates and failing to display an inspection sticker are reversed, on the law, the sentences imposed thereunder are vacated, and the accusatory instruments charging these offenses are dismissed.
The evidence, when viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), was legally sufficient to establish defendant’s guilt of failing to stop at a stop sign (Vehicle and Traffic Law § 1172 [a]). Moreover, giving much deference to the trial court’s verdict, particularly with respect to its credibility determinations (see People v Lane, 7 NY3d 888, 890 [2006]; see also People v Romero, 7 NY3d 633, 644-645 [2006]), even as we conduct our own review of the evidence (see People v Danielson, 9 NY3d 342 [2007]), we find that the verdict of guilt of failing to stop at a stop sign was not against the weight of the evidence. Accordingly, said judgment of conviction is affirmed.
Defendant was also convicted of improper use of an in-transit permit (Vehicle and Traffic Law § 401-a), driving without front or rear license plates (Vehicle and Traffic Law § 402 [1]) and failing to display an inspection sticker (Vehicle and Traffic Law § 306 [b]). We find that defendant’s vehicle bore a temporary New Jersey registration (see NJ Stat Ann § 39:3-4b), not an in-transit permit (see Vehicle and Traffic Law § 401-a), as it is undisputed that defendant’s vehicle bore “a State of New Jersey Division of Motor Vehicles temporary nonresident sticker.” Under the circumstances, defendant was not subject to the requirements of Vehicle and Traffic Law § 402 (1) (see Vehicle and Traffic Law § 252) or Vehicle and Traffic Law § 306 (b) (see 15 NYCRR 79.2 [d] [8]).
Accordingly, the judgments of conviction for improper use of an in-transit permit, driving without front or rear license plates and failing to display an inspection sticker are re*93versed, and the accusatory instruments charging these offenses are dismissed.
Molía, J.E, Nicolai and Tanenbaum, JJ., concur.